Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 1 of 11



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                                                                     A
                            CASE NO :

  lrina Chevaldina,                                                       FILED BY                   D.
  PlaintiF,
                                                                                                       C.

  V.
                                                                               A?2 2? 2221
                                                                               ANGELAE. NOBLE
                                                                              CLE9K
                                                                              s     t)S DISI G7:
  Rnnnan Katz,individually,                                                    .   n.oF/i.h.-MIAMI
  D anielK atz,individually,
  Todd Levine,individually,
  R.K.FL M anagem entInc.,
  R .K .A ssociates VlIlnc.,
   17070 CollinsAvenueShopping Center, Ltds,
  R.K .Hallandale 1,LLC.,
  R .K .Hallandale Lim ited Partnership,
   18100 CollinsAve Shopping Center,Ltd.,
  R .K .17600-17632 Collins,LLC .,
  R .K .A ssociates#2,lnc.,
  R .K .A ssociatesX V Ill,LLC.,
  R.K.Causeway Plaza,LLC.,
  R .K .Biscayne Plaza,LLC.,
  Califom ia Club M allShopping Center, Ltd.,
  R.K.SansSouciPlaza,LLC.,
  R .K .Sage Plaza,LLC,
  Judge Kathleen M .W illiam s

  Defendants.




                                  PLM NTIFF'S CO M PLA IN T

        NOW COM ES PLM N TIFF,lrinaChevaldina, suesDEFENDANTS Rnnnan Katz,individually,
  DanielKatz,individually,Todd Levine, individually,R.K.FL M anagem entInc.,R . K .AssociatesV1I
  lnc.,17070 CollinsAvenue Shopping Center, Ltd.,R.K.Hallandale 1,LLC.,R.K .HallandaleLimited
  Partnership,18100 CollinsAve Shopping Center, Ltd.,R.K.17600-17632 Collins,LLC.,R.K.
  A ssociates#2,Inc.,R.K .A ssociates X VIII, LLC.,R.K.Causeway Plaza,LLC.,R.K .BiscaynePlaza,
  LLC.,Califom iaClub M allShopping Center, Ltd.,R.K .SansSouciPlaza,LLC.,R.K .SagePlaza,
  LLC.,JudgeKathleen M .W illiamsand statesasfollows:




                                           -
                                                Y--
Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 2 of 11



                                      JURISDICTION AND VENUE.
     1. PlaintiF bringsthisaction forbreach ofthe settlementagreement, fraud, violation ofdriver's
        privacy protection actagainstDefendants.Defendants'actionsresulted in Plaintiffsdnm agesin
       thenmotmtofexceedingfivemilliondollars($5,000,000).
     2. ThisCourthasjtlrisdictionptlrsuantto28U.S.C.j 1331,28U.S.C.j 1332.Thepartiesare
       citizensofdiFerentStates,Plaintif isasubjectsofaforeignstate,andtheamountof
       conkoversyexceedsthesllm of$75,000.ThisCourthasjurisdictionpursuantto42U.S.C.j
        1983 and pursuantto Bivens v Six Unknown Fc# NarcoticAgents,403 17.5.388(1971).
                                                            .



       Venueisapm opriateinthisjudicialdistrictunder28U.S.C.1391(b)becausetheeventsthat
        gaverisetothisComplaintoccurred in thisdistrict.
     4. Allconditionsprecedentforthe filingthisComplainthaveoccurred orbeen performed.
                                               PART IES.
     5. Plaintif IrinaChevaldina isa citizen oflndiana. Herdomicile isin lndiana.
     6. D efendantRnnnan K atz is a citizen ofFlorida. Hisdomicileisin Florida,and he residesat
         16400 CollinsAvenue,unitPH46, Sllnny Isles Beach, FL 33160.RnnnanKatzissubjectto
        jurisdiction andvenueofthisCourt.
     7. DefendantDanielKatzisa citizen ofFlorida. Hisdomicileisin Florida,and he residesat248
        Park D rive,BalH arbotlr,FL 33154.   DanielKatzissubjecttojtzrisdiction andvenueofthis
        Court.
     8. DefendantTodd Levine isa citizen ofFlorida. Hisdomicile isin Florida,and he residesat680
        Baldw in Palm Avenue,Plantation, FL 33324.ToddLevineissubjecttojurisdictionandvenue
        ofthisCourt.
     9. R .K .FL M anagem entlnc is a Florida Corporation organized tm derthe law s ofthe State of
        Floridawith itsprincipalplaceon business17100 CollinsAve#225, Stm ny IslesBeach,FL
        33160.R.K.FL ManagementIncissubjecttojtzrisdictionandvenueofthisCourt.
     10.R.K .AssociatesVlIIncisaFloridaCom oration organized underthelawsoftheStateof
        Florida with itsprincipalplaceon business 17100 CollinsAve#225, Sllnny IslesBeach,FL
        33160.R.K .AssociatesVI1IncissubjecttojurisdictionandvenueofthisCourt.
     11.17070 CollinsAvenue Shopping Center, Ltd isasinglepartnerFloridaLimited Partnership
        organized underthe lawsofthe StateofFloridawith itsprincipalplace on business 17100
        CollinsAve #225,Sllnny IslesBeach, FL 33160. SinglepartnerofthisLim ited Partnership isa


                                                    / v .
                                             e- A
Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 3 of 11



        17070 CO LLIN S AV EN U E SHO PPIN G CEN TER,IN C., which is a Florida Corporation
        organized underthelaw softhe StateofFloridawith itsprincipalplace on business 17100
        CollinsAve #225,Sllnny Isles Beach,FL 33160, andissubjecttojurisdiction andvenueofthis
        Court.
     12. R.K.Hallandale 1,LLC isa singlemem berFloridaLim ited Liability Company organized
        underthe lawsofthe StateofFlorida with itsprincipalplaceon business17100 CollinsAve
        #225,Sllnny lslesBeach,FL 33160.Thesingle mem berofthisLimited Liability Company is
        RK HALLANDALE 1,IN C.,which isaFlorida Corporation organized underthe lawsofthe
        State ofFloridawith itsprincipalplace on business17100CollinsAve#225, Slznny lsles
        Beach,FL 33160,andissubjecttojtzrisdiction andvenueofthisCourt.
     13.R.K .HallandaleLimited Partnership isasinglepartnerFloridaLimited Partnership organized
        underthe law s ofthe SGte ofFlorida w ith itsprincipalplace on business 17100 CollinsAve
        #225,Sunny lslesB each,FL 33160. ThesinglepartnerofthisFloridaLim ited Partnership is
        lkK HALLAN DALE,m C.,which isa FloridaCorporation organized underthe lawsofthe
        State ofFloridawith itsprincipalplaceon business 17100 CollinsAve#225, Sllnny Isles
        Beach,FL 33160,andissubjecttojurisdictionandvenueofthisCourt.
     14.18100 CollinsAve Shopping Center, Ltd isasingle partnerFloridaLimited Partnership
        organized underthe law s ofthe State ofFlorida with itsprincipalplace on business 17100
        CollinsAve #225,Sunny IslesBeach,FL 33160. ThesinglepartnerofthisFloridaLimited
        Partnership isR.K.ASSOCIATES #1,INC.,which isa FloridaCorporation organized underthe
        law softhe State ofFlorida w ith itsprincipalplace on business 17100 CollinsAve #225, Sllnny
        lslesBeach,FL 33160,andissubjed tojm isdictionandvenueofthisCourt.
     15.R.K.17600-17632 Collins,LLC isa singlememberFloridaLimited Liability Com pany
        organized underthe lawsoftheState ofFloridawith itsprincipalplaceon business 17100
        CollinsAve #225,Sllnny IslesBeach,FL 33160. The single m em berofthisLim ited Liability
        Company isRnnnan Katz,who isacitizen ofFlorida. Hisdom icileisin Florida,and heresides
        at16400 CollinsAvenue,tmitPH46, Sllnny lslesBeach, FL 33160.RaananKatzissubjed to
        jurisdictionandvenueofthisCourt.
     16.R.K.Associates#2,Inc.isaFloridaCorporation organizedunderthe lawsofthe State of
        Florida with itsprincipalplaceon business17100 CollinsAve#225, Sllnny IslesBeach,FL
        33160.R.K.Associates#2,1ncissubjecttojurisdictionandvenueofthisCourt.

                                                 e'-7
                                                 o
Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 4 of 11



     17. R.K.A ssociatesXVIII,LLC isasingle mem berFloridaLim ited Liability Company organized
         underthe lawsofthe StateofFlorida with itsprincipalplaceon business17100 CollinsAve
         #225,Sllnny IslesBeach,FL 33160.The singlememberofthisLim ited Liability Company is
         Rnnnan K atz,who isa citizen ofFlorida.H is dom icile is in Florida,and he resides at16400
         CollinsAvenue,unitPH46,SunnylslesBeach,FL 33160.RnnnanKatzissubjectto
         jtlrisdictionandvenueofthisCourt.
     18.R.K.Causeway Plaza,LLC isasinglem emberFlorida Lim ited Liability Company organized
         tm derthe law s ofthe SGte ofFlorida w ith itsprincipalplace on business 17100 CollinsAve
         #225,Sllnny IslesBeach,FL 33160. The single m em berofthisLim ited Liability Com pany is
         R.K .A SSO CIATES #5,IN C.,w hich is a Florida Corporation organized tm derthe law softhe
         StateofFloridawith itsprincipalplaceon business 17100 CollinsAve#225,Sllnny Isles
         Beach,FL 33160,andissubjecttojurisdictionandvenueofthisCourt.
          R.K.BiscaynePlaza,LLC isa singlem emberOklahomaLimited Liability Company organized
         tm derthe law s ofthe State of Oklahom a w ith itsprincipalplace on business l7100 CollinsAve
         #225,Sllnny lslesBeach,FL 33160.The singlememberofthisLim ited Liability Company is
         CO U NTY LIN E LAN D I1,IN C,w hich isa Florida Corporation organized lm derthe law s ofthe
         StateofFloridawith itsprincipalplace on business17100 CollinsAve#225,Sunny lsles
         Beach,FL 33160,and issubjecttojurisdictionandvenueofthisCourt.
      20. California Club M allShopping Center,Ltd isa single partnerFlorida Lim ited Partnership
         organized tmderthelawsofthe StateofFloridawith itsprincipalplace on business 17100
         CollinsAve #225,Sunny Isles Beach,FL 33160. The single partnerofthisFlorida Lim ited
         Pm nership isCALIFORNIA CLUB SHOPPIN G CENTER,lN C.,which isaFlorida
         Corporation organized tmderthelawsofthe State ofFloridawith itsprincipalplaceon business
         17100CollinsAve#225,SunnylslesBeach,FL 33160,andissubjecttojurisdictionandvenue
         ofthis Court.
          R .K .Sans SouciPlaza,LLC is a single m em berFlorida Lim ited Liability Com pany organized
         underthe lawsofthe StateofFloridawith itsprincipalplaceon business17100 CollinsAve
         #225,Sunny IslesBeach,FL 33160.Thesinglemem berofthisLimited Liability Company is
         Rnnnan Katz,who isacitizen ofFlorida.Hisdom icile isin Florida,and heresidesat16400
         CollinsAvenue,unitPH46, SllnnylslesBeach,FL 33160.RnnnanKatzissubjectto
         jtlrisdictionandvenueofthisCourt.

                                               -
                                                   y =-.
Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 5 of 11



     22. R.K.SagePlaza,LLC isasinglem emberFloridaLimited Liability Com pany organized under
        the lawsofthe StateofFloridawith itsprincipalplace on business17100 CollinsAve#225,
         Sllnny Isles Beach,FL 33160. The single m em berofthisLim ited Liability Com pany isRaanan
        K atz,w ho is a citizen ofFlorida.H isdom icile isin Florida,and he resides at 16400 Collins
        Avenue,unitPH46,Sulmy lslesBeach,FL 33160.RaananKatzissubjecttojmisdictionand
        venue ofthis Court.
     23.Judge Kathleen M .W illiam sisacitizen ofFlorida.Herdom icile isin Florida.


                                   CO U NT 1.BR EA CH O F CO N TR ACT.
     24.Plaintifrhereby repeatsand re-allegesparagraphs1through 23,supra,asitfully setforth
         herein,and suesRnanan K atz,individually,D anielK atz,individually,Todd Levine,
         individually,R .K .FL M anagem entlnc.,R .K .A ssociatesV l1lnc.,17070 CollinsAvenue
         Shopping Center,Ltd.,R .K .H allandale 1,LLC .,R .K .H allandale Lim ited Partnership,18100
         CollinsAveShopping Center,Ltd.,R.K.17600-17632 Collins,LLC.,R.K.Associates#2,lnc.,
         R.K .A ssociatesX V ll1,LLC .,R .K .Causew ay Plaza,LLC.,R.K .Biscayne Plaza,LLC .,
         Califom ia Club M allShopping Center,Ltd.,R.K.SansSouciPlaza,LLC.,R.K.SagePlaza,
         LLC (çttheDEFENDANTS'')forbreachofcontract.
      25.On oraround M ay 29,2014,the PLAINTIFF entered into asettlem entagreem entwith the
         D EFEN DA N TS.
      26.On oraround November17,2015,ptlrsuantto thetermsofthe Settlem entAgreem ent,the
         D EFEN D AN TS received and accepted m oney from the PLM N TIFF in the am otm texceeding
         onehtmdred sixtyfivethousanddollars($165,000)tofully satisfymonetarypartofthe
         settlem entagreem ent.
      27. ln addition,ptlrsuantto thetermsthe settlementagreementthe PLAINTIFF gaveup her
         attorneyfeesawardedbythethirddistrictcourtofappealinthenmotmtexceeding$100,000,
         andthePLAm TIFF gave up herconstitutionalrightsto free speech on theblog
         rkassociatesusa.blogspot.com .
      28.ByenteringintotheSettlementAgreementtheDEFENDANTSobtainedaninjunctivereliefon
         Chevaldina'sspeech ontheblogrkassociatesusa.blogspot.com .
      29.TheDEFENDANTS werenotentitledtothisinjunctivereliefonChevaldina'sspeech by law.
      30.ln exchangeto these fnancialbenetksDefendantshadto dismissa1lclaim sagainstM s.


                                                  .-   /   ,.--
Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 6 of 11



         Chevaldinawithprejudice,providethePLAINTIFF withtheaccesstoltK Centersshopping
         centersforthepurposeofPlaintiff'sassociationwithhercommunityoforigin(theaddressesof
         theseshoppingcentersareincludedintheagreement).
     31.ThePLAW TIFF fully perfonned herEnancialobligationsand removedthe
        blogrkassociatesusa.blogspot.com .
     32. The D EFEN D AN TS prohibited and denied Plaintiffs accessto the ItK Centers shopping
         centersasspecified in theagreement.Up to date,theDEFENDANTS prohibited and denied
         Plaintil saccessto any Ukrainian businessesin any ofthe1tK Centersshopping centers,
         continue violatingthesettlem entagreementday afterday.
      33.TheDEFENDANTS did notfileand refuse to fileaNotice ofVoluntary Dism issaloftheir
         claim s againstthe Plaintiffasrequired by the agreem ent.
      34. lnstead ofdism issing theirclaim s againstthe PLA IN TIFF,the D EFEN DA N TS continued to
         litigate the snm e claim sthey agreed to settle.
          The PLAINTIFF had tohirean attorney and pay him money to defend M s.Chevaldina against
         the DEFENDAN TS continued litigation.M s.Chevaldinapaidin excessoftwo htmdred
         thousand dollars($200,000)forherdefenseafterthesettlement.
      36.Because oftheabovethe DEFENDANTS materially breached the essentialterm softhe
         settlem entagreem ent.
      37. A sthe resultofthe D EFEN DA N TS m aterialbreach the PLAm TIFF has sufrered dam ages.
         W HEREFORE,PLAINTIFF respectfully demandsthataJudgmentbe entered againstthe
         DEFENDANTS and in herfavorforcompensatory dam agesin theam ountno lessthan five
         milliondollars,courtcosts,pre-judgmentinterest,andpost-judgmentinterest,specialdnmages,
         andsuch other,further,anddiFerentreliefasthisCourtmay deem just,equitableandproper
         tmderthecircllm stances.M s.ChevaldinafurtherrequeststhatthisCourtreservetherightto
         awardpunitivedamagesinaccordancewith j768.72,Fla.Stat.

                                                COUNT ll.FR AUD.
      38. PlaintiF hereby repeats and re-allegesparagraphs 1 through 23,supra,as itfully setforth
         herein and suesRaanan Katz,individually,DanielKatz,individually,Todd Levine,individually,
         R.K .FL M anagem entlnc.,R.K .A ssociatesV lIInc.,17070 CollinsAvenue Shopping Center,
         Ltd.,R.K.Hallandale 1,LLC.,R.K.Hallandale Lim ited Partnership,18100 CollinsAve


                                                   .
                                                   mK ''-
Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 7 of 11



         Shopping Center,Ltd.,R .K .17600-17632 Collins,LLC .,R .K .A ssociates#2,Inc.,R.K .
         A ssociates XV llI,LLC.,R.K .Causew ay Plaza,LLC .,R.K .B iscayne Plaza,LLC .,California
         ClubMallShoppingCenter,Ltd.,R.K.SansSouciPlaza,LLC.,R.K.SagePlaza,LLC.Ctthe
         DEFENDANTS'')forfraud.
     39.On oraround M ay 29,2014 theDEFENDANTS viatheiragentAlan Klugermadecertain
         false,m aterialrepresentation to the PLA IN TIFF in the settlem entagreem ent,and theircourse
         ofdealingwithPLAINTIFF,towit,a)thattheDEFENDANTSacceptedPlainti/sofrerof
         settlementwithoutasinglealteration,b)thattheDEFENDANTSagreedtosettletheirexisting
         claimsagainstthePLAINTIFF,c)thattheDefendantswould allow PLAINTIFF tofreely access
         anyUkrainianbusinessin any oftheIIK Centersshoppingcenters,d)thattheDEFENDANTS
         agreeto therem ovaloftheonly oneblog rkassociatesusa.blogspot.com ,and thatthe
         PLAINTIFFmaykeepnineotherblogsontheinternet,e)thattheDEFENDANTSdidnot
         wantthePLAINTIFFtosignnon-disparagementclause,t)thattheDEFENDANTSwantone
         hundredSY twothousandandninehundreddollars($152,900)f'  rom thePLAINTIFF in
         exchangeofdismissalofallclaimsagainstChevaldinawithprejudice,andprovidingherwith
         free accessto any U krainian businessin any ofthe IkK Centers shopping centers.
      40. The foregoing representations were false and m aterial,and know n by the D EFEN DAN TS to be
         falseand material,atthetim ethey weremade.Priorto entering into thesettlem entagreem ent,
         the Defendantsw ere notsatisfied w ith the settlem entagreem enttenns and did notintend to
         perform underthisagreem ent.
      41.TheDEFENDANTS intended thePLAINTIFF to rely on such falsem aterialrepresentation.
      42.ThePLAINTIFFdid actually,andjustifiably,relyupon suchfalseandmaterials
         m isrepresentation by the DEFEN D AN TS.
      43. The foregoing false and m aterialrepresentation induced the PLAIN TIFF to enter into the
         settlem entagreem ent,pay m oneysto the DEFEN D AN TS,give up her attorney feesaw arded by
         thethird districtcourtofappeal,and giveup herconstitutionalrightsto free speech to the
         PLAINTIFF'S detriment.
      44.In fact,being dissatisfied with theSettlementAgreementtheDEFENDANTS havebeen
         actively blackm ailing the PLAINTIFF demanding herto sign new,additionalsettlem ent
         agreem entterm sagainstherw ill.
      45. Specifk ally,from Jtme2014 tillJtme 2017,theDEFENDAN TS dem anded thePLAINTIFF to
Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 8 of 11



         sign termsthatChevaldinawould notto go to DEFENDANTS'plazas,including Ukrainian
         businesses.ln addition,theDEFENDANTS dem anded thePLAIN TIFF to sign non-disparaging
         clause.Furtherm ore,the D EFEN DA N TS dem anded Chevaldina to rem ove a1lotherblogs and
         theircontentfrom the intem et.ln addition,theDEFENDANTS dem anded additionalm oney
         from the PLAINTIFF undertllreatthattheCourtwould grantthem astonishingamountof
         attorney feeson theirrequest.
     46.The above-stated conductby the DEFENDANTS wasfraudulent,willful,and maliciousand
         outrageousin nattlre.
      47.Theabove-stated conductby theDEFENDANTS hasdamaged the PLAINTIFF.
      48. A s a directand proxim ate cause ofthe foregoing the PLA IN TIFF suflkred dam ages.
      49. W HEREFO RE,PLAINTIFF respectfully demandsthata Judgm entbe entered againstthe
         DEFEN DAN TS and in her favorforcom pensatory dam agesin the am otmtno lessthan five
         milliondollars,courtcosts,pre-judgmentinterest,andpost-judgmentinterest,specialdamages,
         andsuchother,further,anddiFerentreliefasthisCourtmaydeem just,equitableandproper
         underthe circum stances.M s.Chevaldina furtherrequeststhatthis Courtreserve the rightto
         awardpunitivedamagesin accordancewithj768.72,Fla.Stat.

           C O U NT 111. D EPR IVATIO N O F FREED O M O F SPEE CH ,RIG H T TO A SSEM BLE ,
                                          R IG H T TO W O R K .

      50. Plainti/ hereby repeatsand re-allegesparagraphs 1through 23,supra,asitf'ully setforth
         herein,and sues Raanan K atz,individually,D anielKatz,individually,R .K .FL M anagem ent
         lnc.,R.K .AssociatesV11lnc.,17070 CollinsAvenue Shopping Center,Ltd.,R.K .Hallandale
          1,LLC .,R .K .H allandale Lim ited Partnership,18100 CollinsAve Shopping Center,Ltd.,R.K .
          17600-17632 Collins,LLC .,R.K .A ssociates#2,lnc.,R .K .A ssociates XV I1l,LLC .,R .K .
          Causew ay Plaza,LLC.,R.K .Biscayne Plaza,LLC.,California Club M allShopping Center,
          Ltd.,R.K.SansSouciPlaza,LLC.,R.K.SagePlaza,LLC.(tttheDEFENDANTS'')andJudge
          Kathleen M .W illinm sfordeprivation ofrights.
      51.The DEFENDAN TS own shopping and com munity shopping centersacrossthe city ofSunny
          lslesBegch,Florida.
      52.JudgeKathleenM .W illinmsisafederalo/ cer,actedintheclearabsenceofa1ljurisdiction
         overthesubjectmatter,andoutsideofherjudicialcapacity.

                                                 -
                                                     y o
Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 9 of 11



     53.lnFebnzary2018,JudgeKathleenM .W illiamsactingwithouthaving suchpowerenjoinedM s.
        Chevaldinaofherconstitutionally protectedrightsto Freedom ofSpeech,ItighttoAssemble,
        Rightto W ork and Livein theCity ofSllnny IslesBeach,Florida.Judge Kathleen M .W illinm s
        enteredaninjtmctionorderagainstM s.Chevaldina.AtthattimeJudgeKathleenM .W illiams
        knew thatshehadnoauthorityundercolorof1aw toentersuch injunctivereliefagainstM s.
        Chevaldina.The 11tl'CircuitCourtofAppealsdetermined that Judge Kathleen M .W illinm s
        wasindeedwithoutjurisdictiontoruleontheFloridaStatematter.
     54. Judge K athleen M .W illiam sw ithoutauthority precluded M s.Chevaldina from entering
        Russian-u krainian-lew ish com m llnity located in the State ofFlorida-city ofSunny lslesBeach.
        Judge K athleen M .W illinm sw ithoutauthority precluded M s.Chevaldina from association w ith
        hernative Russian-u krainian-lew ish com m unity located in the State ofFlorida-city ofStm ny
         lsles Beach.Judge Kathleen M .W illinm sw ithoutauthority precluded M s.Chevaldina from
         exercising herfreedom ofspeech rightto speak hernative languagewithin Russian-ukrainian-
         Jew ish com m tm ity located in the State ofFlorida-city of Sllnny Isles Beach.Judge K athleen M .
         W illinm swithoutauthority precludedM s.Chevaldina from exercising herfreedom ofspeech
         rightto picketing within Russian-ukrainian-lewish comm unity located in theStateofFlorida-
         city ofSunny IslesBeach.JudgeKathleen M .W illinmswithoutauthority precluded M s.
         Chevaldina from living in the Russian-ukrainian-lew ish com m tm ity located in the State of
         Florida-city ofSllnny IslesBeach.
      55.JudgeKathleenM .Willinmsmadeherconductactingintheclearabsenceofa1ljtzrisdictionand
         wellknowingthattheFloridaLaw,Florida Court,theThird DistrictCourtofAppeals,
         prohibited suchinjunction.JudgeKathleenM .WillinmsactionsresultedinM s.Chevaldina's
         constitutionalrightsviolation and irreparably harm ed thePlaintiff.AstheresultofJudge
         K athleen M .W illinm sconductthe PLA m TIFF has suFered dnm ages.
      56.lnFebruary 2018,Defendants,who ownthemajorityofshoppingandcommtmitycentersinthe
         CityofSllnny IslesBeach,Florida,enjoinedM s.Chevaldinaofherconstitutionallyprotected
         rightsto Freedom ofSpeech,RighttoAssemble,Rightto W ork and Livein thecity ofSllnny
         lslesBeach,Florida.Defendantsentered tresp% sorderagainstM s.Chevaldina.Atthattim e
         Defendantsknew thattheFloridaCourtprohibited the Defendantsfrom such act.
      57.TheDefendantsprecluded M s.Chevaldinafrom enteringRussian-ukrainian-lewish
         com m unity located in the shopping plazas in the State ofFlorida-city ofSllnny lsles Beach.The



                                                  e-Vsn=
Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 10 of 11



         Defendantsprecluded M s.Chevaldina from association with hernativeRussian-ukrainian-
         Jewish commtmity located in the shoppingplazasin the State ofFlorida-city ofSllnny lsles
         Beach.DefendantsprecludedM s.Chevaldinafrom exercising herfreedom ofspeech rightto
         speak hernativelanguagewithintheshopping plazaslocated in the Russian-ukrainian-lewish
         com munity in theStateofFlorida-city ofSurmy IslesBeach.Defendantsprecluded M s.
         Chevaldina from exercising herfreedom ofspeech rightto picketing w ithin the shopping plazas
         located in theRussian-ukrainian-lewish community in the StateofFlorida-city ofSllnny Isles
         Beach.Defendantsprecluded M s.Chevaldina from living in the Russian-u krainian-lew ish
         comm unity located in the StateofFlorida-city ofSllnny IslesBeach.
      58.Defendantsmadetheirconductwellknowing thatthe FloridaLaw,Florida Courq theThird
         D istrictCourtofAppeals,prohibited such actions.D efendants conductresulted in M s.
         Chevaldina'sconstitutionalrightsviolation and irreparably harmedthePlaintiF.Astheresultof
         D efendantsactionsthe PLAIN TIFF has suffered dam ages.
      59.W H ER EFO R E,PLA INTIFF respectfully dem andsthata Judgm entbe entered againstthe
         D EFEN D AN TS and Judge K athleen M .W illiam s and in her favorforcom pensatory dnm ages
         intheamountnolessthanfivemillion dollars,courtcosts,pre-judgmentinterest,andpost-
         judgmentinterest,specialdnmages,andsuchother,further,anddifferentreliefasthisCourt
         may deem just,equitableandproperunderthecircllmstances.Ms.Chevaldinafurtherrequests
         thatthisCourtreservetherightto award punitive dnmages.

                                    CERTIFICA TE O F SERV ICE

         1HEREBY CERTIFY thata trueand correctcopy oftheforegoing wasm ailed onApril6,2021,
   to the U S D istrictCourt,Clerk'sO ftk e,400 N .M iam iAve,M inm iFL 33128.


                                       V*
                                      ..
                                     .'
                                      ,                   Respectfully submitted,
                                    X'                    /S/ IRIN A CHEVALDINA
                                                          pro seIrina Chevaldina
                                                          484 E.cnrm elD r.,#231
                                                          cnrm el,IN 46062
                                                          Tel:305-401-9822
                                                           iuna.chevaldinalhotmail.com
*
'
d
    Case 1:21-cv-21363-DPG Document 1 Entered on FLSD Docket 04/08/2021 Page 11 of 11
                                                                                                                                   *


          '
          <)..
             t
              j
              .
              ; (
                 c,# ,
                             ,
                                 '
                                                                              (.
          b
          -
          #A gjt.jj                                                           %
          '
          iy /
          -..

         .i
           r
           k
           :-
            )
            r
            .
          1..
                   ;
                   -                            .----      :
                                                        ,):,-.                           (
                                                                                         .
                                                                                         4
                                                                                         w x
          '

          1
          :
          ,
          .-
           '
           :
           !
           1
           j
           1
           4
           ,-
         r.,,,. .
                 '
                  JE. . j
                        f    -                          '
                                                        :
                                                        7
                                                        ,
                                                        p
                                                        1
                                                        7
                                                        ,1:
                                                        . ).                                                                  '''
                                                                                                                                -
                                                                                                                                '
                                                                                                                                -
                                                                                                                                '-
                                                                                                                                 '
                                                                                                                                 -
         fiY
           '
           'J
            L.
             -.JS                                   '                                         (V1                             X
         ?-
          4,
           -,,y1,f                              y qq
                                                   xk %                       (               yj                              o
         .

                                                      k                              -                                        w
         4
         ,
              ty,,
                         ,                                                    )                                               z
         %
         11)
           ',
            /
            .j
         . .,
             ,
              '
              )j
              .


              ;
               /
              k.'
                                                      '
                                                      k
                                                      y                       4
                                                                              t
                                                                                         x                                    u
            ., -                                j j                           tN
                                                                                         x                                    >
                                     *                               '                    N                                   ':
         Y
         >                           *                                            o xfo k' x                                  .
                                                                                                                              0
         - =m                                       . jj 1)                       ;   .                                       -
                                                                                                                              m
         < -                                        4 k                           . k %x                                      =
         O <X
            x %
              !< hx
                 v
                 %                                                                %
                                                                                  K.      1
                                                                                          %k
         - X X
         X                                                                                              .. -* X
                                                                                                         ''
         œ                           m                                                                         s
                                                                                                                       #:
                                                                                                                   .
                                                                                                                   .y..cN
                                                                              .                                        t.SR
                                                                                                                          .
                                                                                              '                    *2.
                                         j-
                                 @ l'iil:r: !
                                         --
                                         .  115
                                          ,,, 1
    t
    pi
     /1)'
    :@z    l-xtos  >                                             r
    e j!j   xn
            j 9
             !  .;
                 j <
                   v-
                                                                 ô            .          R
    teyvv.-, zgr
             kwp ( (0
                    o                           r
                                                y                             e
                                                                              o          :
                                                                                         v                                    ar
                                                                                                                               -t .
         .:
          -K . m
               œ                                ,                             z          !                                    a
                                                                                                                              yt;
                                                                                                                                to
                                     x       ! :j                         j z0
                                                                             <           -
                                                                                         ,              .                      s
                                                                                                                              :a
                                                                                                                              x    .
         'v..                        u
                                     2l %
                                        8t                               >*
                                                                         œ 4- m
                                                                              -          ;
                                                                                         m              xu
                                                                                                         =z                   E:d
                                     < IO
                                     x                                   <; m            B
                                                                                         =              O- =                  mO
                                       œ
                                       P                                 xg *0.          g              u .z
                                     : 1
                                     ë Co
                                                                         S:
                                                                         %.
                                                                         z 4
                                                                             =           *              o
                                                                                                        œw
                                                                                                           os
                                                                                                           r
                                     : :j
                                                                         ja                       : .s
                                                                                                     y o
                                                                                                       a=
     ,
                                     x jI
                                     œ                                    x                              ou.
                                                                                                         c                    g
                                                                                                                              z
                                             q5      lr                                            .          D
                                             p.      .                                            . :x -      g
                                                                                                              u)              g
                                                                                                     o <       a              s
    -     -                              .   - ..--.c -                           x- w -wv        .  q w
                                                                                                       D
                                                                                                              m
                                                                                                              a:
                                                                                                              tu
                                                                                                                              g
                                                                                                                              =
                                                                                                              a:              o.
                                                                                                                              W
                                                           *                                            Oo
                                                                                                        m
                                                                                                        - œ
                                                             jII,-                                      --(
                                                                                                          :
                                                                                                          E
                                                                                                          n
